Citation Nr: 0211542	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-03 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis secondary to 
service-connected syphilis.

(The issue of entitlement to service connection for genital 
and mucosal lesions secondary to syphilis will be the subject 
of a decision to be released at a later date.)
 

REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law 


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1947.

This appeal arises from a December 2000 rating decision of 
the Phoenix, Arizona Regional Office (RO) that denied 
entitlement to service connection for arthritis secondary to 
service-connected syphilis.  In June 2002, the veteran 
provided testimony before the undersigned Member of the Board 
of Veterans' Appeals (Board) at the RO.  A transcript of the 
hearing is of record.  
  
The Board is undertaking additional development on the issue 
of entitlement to service connection for genital and mucosal 
lesions secondary to service-connected syphilis, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
20.903)).  After giving notice and reviewing any response to 
the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All evidence needed for an equitable decision of the 
issue on appeal has been obtained.

2.  The preponderance of the competent evidence of record 
shows that currently diagnosed degenerative joint disease, 
degenerative disc disease, and Dupuytren's contractures are 
not caused by syphilis.    

CONCLUSION OF LAW

Arthritis is not proximately due to or the result of service-
connected syphilis.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.310(a) (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  
38 U.S.C.A. §§ 5103, 5103A.  The duties to notify and assist 
claimants have been implemented by regulations published at 
66 Fed. Reg. 45620 (Aug. 29, 2001).  

In this case, the RO has obtained the pertinent medical 
treatment records, affidavits of support, medical literature, 
and VA  examinations.  In a May 2002 supplemental statement 
of the case (SSOC), the RO reviewed the veteran's claim 
pursuant to the VCAA.  That SSOC set out the applicable law 
and regulations pursuant to the VCAA.

The Board finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award service connection 
for arthritis secondary to syphilis.  The veteran further was 
provided adequate notice that VA would help him secure 
evidence in support of his claim if he identified that 
evidence.  Additionally, he was provided notice of, and he 
reported for, a VA examination to help determine the etiology 
of his disorder.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence preponderated against granting service connection, 
as well as notice that the appellant could still submit 
supporting evidence.  Thus, the appellant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim, and notice of how his 
claim was still deficient.  Because no additional evidence 
has been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 2002 
U.S. Vet. App. Claims LEXIS 443 (June 19, 2002). 

The veteran contends that he suffers from arthritis as a 
result of his service-connected syphilis.

In a May 1979 disability report by the Arizona Department of 
Economic Security, it was noted that the veteran had 
rheumatoid arthritis.

In a June 1974 report of hospitalization from Mesa Lutheran 
Hospital, the veteran was diagnosed with polyarthritis 
(probably early rheumatoid arthritis).

In a November 1980 statement from Craig B. Pearson, M.D., it 
was noted that the veteran was seen and treated for severe 
cervical arthritis.

The veteran underwent a VA examination in June 1994.  He 
complained of unrelenting arthritis of both hands producing 
flexion deformities and contractures.  He stated that his 
shoulder was stiff and that it locked along with severe 
cervical arthritis.  The diagnoses included Dupuytren's 
contractures of both hands, and degenerative arthritis of 
multiple joints to include the shoulders and cervical joints.  
The examiner also noted latent luetic syphilis with active 
neuromuscular complications.

A medical statement dated in September 1999 was received from 
Dale R. Crawford, M.D.  Dr. Crawford stated that he was 
formerly a physician at a jail medical center where he was 
required to diagnose and treat large number of cases of 
venereal disease, including syphilis.  He noted that he had 
reviewed medical articles and learned treatises as well as 
the veteran's medical history with regard to syphilis.  In 
particular, Dr. Crawford noted that the veteran's description 
of long latent periods of syphilis after treatment in 1948 
was not inconsistent with its known patterns of occurrence 
and development.  It was Dr. Crawford's opinion that the 
veteran's syphilis which was initially incurred in service 
was directly related to the numerous manifestations of the 
disease from which he currently suffered.  Attached to the 
letter was a copy of an article from the American Family 
Physician dated in April 1999 pertaining to syphilis.

In an October 1999 rating decision, the veteran was granted 
service connection for syphilis.

The veteran underwent a VA examination in October 1999.  The 
examiner noted that the claims folder was not available for 
review.  The veteran alleged that he had diffuse arthritis 
beginning some time in the 1970's which eventually involved 
his back, neck, shoulders, and hands.  Following physical 
examination the examiner's impressions included a history of 
syphilis.  However, what definite ongoing manifestations were 
currently present was not clear although the veteran referred 
to vague oral perineal lesions.  The examiner found that 
there was no definite evidence of any inflammatory, 
rheumatoid or other form of arthritis related to syphilis in 
any way.  The examiner requested further studies, including 
x-rays and the veteran's claims folder for review.  

In a December 1999 addendum, the VA examiner noted that he 
had reviewed the claims folder.  It was noted that there was 
documentation of syphilis treatment in 1993.  It was also 
noted that there was a diagnosis of polyarthritis with 
possible rheumatoid arthritis.  The examiner concluded, 
however, that there was no demonstrable connection between 
syphilis and any of the veteran's joint complaints.  Although 
the veteran was diagnosed as having polyarthritis in the 
past, current examination revealed no positive findings, and 
the lab tests did not show evidence of an inflammatory 
arthritis. 

In a March 2000 addendum, the examiner stated that the 
veteran on the most current examination demonstrated no signs 
of any diffuse systemic or inflammatory arthritis.  
Examination of the hands, referred to by the veteran as being 
disabled due to arthritis, actually demonstrated bilateral 
Dupuytren's contractures with no arthritic deformities.  It 
was noted that the veteran had had prior surgery for 
Dupuytren's on the left hand.  Examination of the spine 
revealed findings consistent with lumbar disc disease, with a 
history of two prior surgical operations.  There were no 
peripheral joint findings suggestive of any inflammatory 
arthritis.  X-rays were consistent with disc disease and 
degenerative joint disease.  The examiner concluded that 
degenerative joint disease, degenerative disc disease, and 
Dupuytren's contractures were not associated with syphilis or 
his history of syphilis.

In an April 2001 statement, Dr. Crawford noted that some 
articles have reported that syphilitic and rheumatoid 
arthritis have similarities, and that the veteran did have 
rheumatoid changes involving his hands.  The VA examiner's 
March 2000 opinion was noted, however, Dr. Crawford felt that 
the veteran's late stage syphilis mirrored rheumatoid 
arthritis.

In a November 2001 statement, Dr. Crawford clarified that he 
specialized in family practice and that in the course of his 
work at the jail medical center, he was required to diagnose 
and treat a large number of cases of venereal disease, 
including syphilis.

The veteran testified at a June 2002 hearing before the 
undersigned, and stated that he was told he had severe 
cervical arthritis sometime in the 1970's.  At the hearing, 
the veteran submitted a duplicate November 1980 statement 
from Dr. Pearson in which it was noted that the veteran was 
seen and treated for severe cervical arthritis.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to or 
the result of a service-connected disease or injury ..." 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

While the evidence shows that the veteran has arthritic 
changes of the cervical spine, shoulders and hands, the 
medical evidence preponderates against finding that this 
arthritis was caused or is aggravated by syphilis.  In this 
regard, the Board recognizes that in September 1999 and April 
2001 statements, Dr. Crawford opined that the veteran's 
syphilis was incurred in-service, and was directly related to 
the numerous current manifestations of the disease.  
Additionally, in June 1994, a VA examiner found latent luetic 
syphilis with active neuromuscular complications.

In contrast, a VA examiner in 1999 and 2000 stated that the 
veteran suffered from degenerative joint disease, 
degenerative disc disease, and Dupuytren's contractures which 
were not associated with syphilis.  

After carefully reviewing all of the evidence of record, the 
Board accords greater weight to the VA examiner's opinion, 
indicating that there was no etiological relationship between 
any current arthritis and syphilis.  In this regard, the 
Board observes that the VA examiner reviewed the entire 
claims file on at least two occasions, and he conducted a 
thorough physical examination of the veteran.  In contrast, 
the June 1994 opinion was offered without consideration of 
the claims folder, and Dr. Crawford's opinion was offered 
based upon a review of the medical history rather than upon a 
physical examination of the veteran.  Accordingly, the Board 
finds the VA examiner's opinion to be of preeminent probative 
value.

Therefore, service connection for arthritis secondary to 
syphilis is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER


Service connection for arthritis secondary to syphilis is 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

